Exhibit 10.42

 

EIGHTH AMENDMENT
TO
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

THIS EIGHTH AMENDMENT to Amended and Restated Loan and Security Agreement (this
“Amendment”) is entered into on this 11th day of July, 2012 but is to be
effective as of the 28th day of June, 2012 by and between SILICON VALLEY BANK
(“Bank”) and US DATAWORKS, INC., a Nevada corporation (“Borrower”) whose address
is One Sugar Creek Center Blvd., 5th Floor, Sugar Land, TX 77478.

 

Recitals

 

A.                  Bank and Borrower have entered into that certain Amended and
Restated Loan and Security Agreement dated as of October 27, 2010, as amended
from time to time including by that certain Forbearance and First Amendment to
Amended and Restated Loan and Security Agreement dated as of February 8, 2011,
that certain Second Amendment to Amended and Restated Loan and Security
Agreement dated as of May 9, 2011, that certain Third Amendment to Amended and
Restated Loan and Security Agreement dated as of June 7, 2011, that certain
Fourth Amendment to Amended and Restated Loan and Security Agreement dated as of
June 30, 2011, that certain Forbearance and Fifth Amendment to Amended and
Restated Loan and Security Agreement dated September 12, 2011 and that certain
Sixth Amendment to Amended and Restated Loan and Security Agreement dated as of
November 1, 2011 and that certain Seventh Amendment to Amended and Restated Loan
and Security Agreement dated as of March 15, 2012 (as the same may from time to
time be further amended, modified, supplemented or restated, the “Loan
Agreement”).

 

B.                  Bank has extended credit to Borrower for the purposes
permitted in the Loan Agreement.

 

C.                  Borrower has requested that Bank amend the Loan Agreement to
(i) extend the maturity date and (ii) make certain other revisions to the Loan
Agreement as more fully set forth herein.

 

D.                  Bank has agreed to so amend certain provisions of the Loan
Agreement, but only to the extent, in accordance with the terms, subject to the
conditions and in reliance upon the representations and warranties set forth
below.

 

Agreement

 

Now, Therefore, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

 

1.                   Definitions. Capitalized terms used but not defined in this
Amendment shall have the meanings given to them in the Loan Agreement.

 

2.                   Amendments to Loan Agreement.

 

2.1                Section 13.1 (Definitions). The following defined terms and
their definitions set forth in Section 13.1 of the Loan Agreement hereby are
added, or amended and restated in their entirety, as follows:

 

“Eighth Amendment Effective Date” is June 28, 2012.

 

“Facility Amount” is (i) from the Eighth Amendment Effective Date through August
27, 2012, Seven Hundred Sixty Four Thousand Seven Hundred Dollars ($764,700) and
(ii) from August 28, 2012 through the Maturity Date, Four Hundred Sixty Eight
Thousand Seven Hundred Fifty Dollars ($468,750).

 

“Maturity Date” is September 26, 2012.

 



1

 



 

3.                   Limitation of Amendments.

 

3.1                The amendments set forth in Section 2, above, are effective
for the purposes set forth herein and shall be limited precisely as written and
shall not be deemed to (a) be a consent to any amendment, waiver or modification
of any other term or condition of any Loan Document, or (b) otherwise prejudice
any right or remedy which Bank may now have or may have in the future under or
in connection with any Loan Document.

 

3.2                This Amendment shall be construed in connection with and as
part of the Loan Documents and all terms, conditions, representations,
warranties, covenants and agreements set forth in the Loan Documents, except as
herein amended, are hereby ratified and confirmed and shall remain in full force
and effect.

 

4.                   Representations and Warranties. To induce Bank to enter
into this Amendment, Borrower hereby represents and warrants to Bank as follows:

 

4.1                Immediately after giving effect to this Amendment (a) the
representations and warranties contained in the Loan Documents are true,
accurate and complete in all material respects as of the date hereof (except to
the extent such representations and warranties relate to an earlier date, in
which case they are true and correct as of such date), and (b) no Event of
Default has occurred and is continuing;

 

4.2                Borrower has the power and authority to execute and deliver
this Amendment and to perform its obligations under the Loan Agreement, as
amended by this Amendment;

 

4.3                The organizational documents of Borrower delivered to Bank on
the date hereof remain true, accurate and complete and have not been amended,
supplemented or restated and are and continue to be in full force and effect;

 

4.4                The execution and delivery by Borrower of this Amendment and
the performance by Borrower of its obligations under the Loan Agreement, as
amended by this Amendment, have been duly authorized;

 

4.5                The execution and delivery by Borrower of this Amendment and
the performance by Borrower of its obligations under the Loan Agreement, as
amended by this Amendment, do not and will not contravene (a) any law or
regulation binding on or affecting Borrower, (b) any contractual restriction
with a Person binding on Borrower, (c) any order, judgment or decree of any
court or other governmental or public body or authority, or subdivision thereof,
binding on Borrower, or (d) the organizational documents of Borrower;

 

4.6                The execution and delivery by Borrower of this Amendment and
the performance by Borrower of its obligations under the Loan Agreement, as
amended by this Amendment, do not require any order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by any governmental or public body or authority, or subdivision
thereof, binding on either Borrower, except as already has been obtained or
made; and

 

4.7                This Amendment has been duly executed and delivered by
Borrower and is the binding obligation of Borrower, enforceable against Borrower
in accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, liquidation, moratorium or other similar
laws of general application and equitable principles relating to or affecting
creditors’ rights.

 

5.                   Counterparts. This Amendment may be executed in any number
of counterparts and all of such counterparts taken together shall be deemed to
constitute one and the same instrument.

 

6.                   Effectiveness. This Amendment shall be deemed effective
upon (a) the due execution and delivery to Bank of this Amendment by each party
hereto, (b) the due execution and delivery to Bank of updated Borrowing
Resolutions, (c) Borrower’s payment to Bank of an extension fee of Two Thousand
Dollars ($2,000), which may be debited from any of Borrower’s accounts with Bank
and (d) Borrower’s payment of all Bank Expenses incurred to date, which may be
debited from any of Borrower’s accounts with Bank.

 



2

 

 

In Witness Whereof, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

BANK

 

SILICON VALLEY BANK

 

 

By: /s/ Joe Camacho

Name: Joe Camacho

Title: Relationship Manager

BORROWER

 

US DATAWORKS, INC.

 

 

By: /s/ Randall J. Frapart

Name: /s/ Randall J. Frapart

Title: Chief Financial Officer

 

   

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Eighth Amendment to Amended and Restated Loan and Security
Agreement]

 



3

